DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of claims 1-14, 17-18 in the reply filed on 07/19/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (EP 3709656 A1) (See attached FOR document) in view of Kerofsky et al. (US PGPub 2018/0278967 A1).

Regarding claim 1 (Previously Presented), Francois et al. teach a method for in-loop reshaping of a video sequence with a processor (P5, [0024]), the method comprising: 
generating a first piece-wise linear representation of a forward reshaping function using N equal segments (P5, [0025]-[0026]; Fig. 4 shows the forward reshaping function FwdMap[*] being equally segmented with segment length R in the x-axis), wherein the forward reshaping function maps luma pixel values of the video sequence from a first codeword representation to a second codeword representation (P7-8, [0034], Fig. 6; [0039]-[0040], Figs. 6-7 show the forward reshaping function with the input pivot points at equal interval in the x-axis, wherein in the y-axis it shows the mapped representation of the reshaped or transmitted pivot points), wherein the codeword start of the first segment is zero and the codeword end of the last segment is 2Bitdepth -1 where Bitdepth denotes the bit-depth of the luma pixels of the video sequence (P12, [0068]-[0070]; P11, [0060; ]Fig. 10; It teaches that the start of the first segment is 0 at the origin (Min Y value) and the end of the last segment is 1024-1 for 10 bitdepth, or in other words 210 – 1 or 2bitdepth -1); 
adjusting the codeword start of the first segment and the codeword end of the last segment in the first piece-wise linear representation to generate an output piece-wise linear representation of the forward reshaping function using N unequal segments (P7-8, [0034], Fig. 6-7; [0039]-[0040], Figs. 6-7 show the forward reshaping function with the input pivot points at equal interval in the x-axis, wherein in the y-axis it shows the mapped representation of the reshaped or transmitted pivot points with unequal segments. The same is shown in Fig. 5 and described in P6, [0029]); 
generating syntax elements related to the output piece-wise linear representation of the forward reshaping function (P5-6, [0027]; Table 1; It shows the generated syntax elements for the forward reshaping functions); and 
generating a coded bitstream using the output piece-wise linear representation of the forward reshaping function, wherein the coded bitstream includes the syntax elements related to the output piece-wise linear representation of the forward reshaping function (P5-6; [0027]-[0028]; P18, [0117]; It teaches incorporating the syntax elements related to the pivot points, max, min range values of the segments for the forward reshaping functions are put in a bitstream).  
Although, Francois et al. teach start of the first segment being 0 and end of the last segment being 1023, but it does not explicitly establish the relationship in terms of bitdepth.
However, Kerofsky et al. teach a system in the same field of endeavor (Abstract), where it teaches that the start of the first segment is 0 and end of the last segment is 2bitdepth -1 (Kerofsky et al.; [0112]; [0278]-[0179]; [0285]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Francois et al’s invention of encoding/decoding with forward/inverse mapping models to include Kerofsky et al's usage of bitdepth in determining the segment points, because with bitdepth the common length of the segments may be signaled when uniform segments are used and the number of segments may be calculated by integer division with rounding up (Kerofsky et al.; [0284]).

2 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 1, wherein N is 8 or smaller (Francois et al.; Figs. 4-7 show the number of segments being smaller than 8).  

Regarding claim 3 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 1, wherein for Bitdepth = 10, the codeword start of the first segment is adjusted to be equal or larger to 64 and the codeword end of the last segment is adjusted to be smaller or equal than 960 (Francois et al.; P7, [0034]).  

Regarding claim 4 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 1, wherein the syntax elements related to the output piece-wise linear representation of the forward reshaping function comprise a first pivot parameter defining the codeword start of the first segment and a second pivot parameter defining the codeword end of the last segment (Francois et al.; P12, [0068], Table 7 shows the forward reshaping function pivot parameters for the start of the first segment and the end of the last segment).  

Regarding claim 5 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 4, wherein the syntax elements further comprise an index parameter to a look-up pivot table comprising values for the codeword start of the first segment and the codeword end of the last segment (Francois et al.; P5, [0025]; P6, [0028]; It teaches LUT pivot table with the segment start and end parameters).  

6 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 5, wherein a specific value of the index parameter indicates to a decoder that codeword start of the first segment and the codeword end of the last segment are explicitly defined using the first pivot parameter and the second pivot parameter (Francois et al.; P12, [0068], Table 7 shows the forward reshaping function pivot parameters for the start of the first segment and the end of the last segment).  

Regarding claim 7 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 1, wherein the syntax elements related to the output piece-wise linear representation of the forward reshaping function comprise a first flag denoting whether the first segment is divided by two and the codeword start of the first segment is adjusted to be in the middle of the first segment (Francois et al.; P8, [0041]; Table 4 shows the syntax elements of PWL representation of the forward reshaping function with a first flag reshaper_model_linear_flag, wherein Fig. 7 shows that each segment is divided into two parts in the middle with actual bin size and min bin size), and a second flag denoting whether the last segment is divided by two and the codeword end of the last segment is adjusted to be in the middle of the last segment (Francois et al.; P8, [0041]; P18, [0119]; Fig. 7; It teaches a second flag reshaper_model_bin_delta_sign_CW_flag).
Although, Francois et al. teach two distinct flags, but it does not explicitly teach the second flag to be effective on the last segment.
However, Kerofsky et al. teach two different flags in the syntax elements of the forward reshaping function as shown in Table 20 and as described in [0293]-[0294], there is a specific flag called last_segment_flat_flag which is effective on the last segment of the pivot points.
Francois et al’s invention of encoding/decoding with forward/inverse mapping models to include Kerofsky et al's usage of segment specific flags, because it results in sending less number of parameters for first or last segments when the segment specific flags indicate their shape (Kerofsky et al.; [0289]-[0290]).

Regarding claim 8 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 7, wherein if the first flag is 1, the codeword start of the first segment is implied to be given by 2Bitdepth/2N, and if the second flag is 1, the codeword end of the last segment is implied to be given by (2Bitdepth - (2Bitdepth/2N)) (Kerofsky et al.; [0250]; It shows the equation of number of segments as NumberOfSegments[c]=(1<<BitDepth[c]+UniformSegmentLength[c]-1)/UniformSegmentLength[c]. Putting variables in the equation it becomes N = (2BitDepth+L-1)/L, where N= NumberOfSegments[c], BitDepth= BitDepth[c], L= UniformSegmentLength[c]. After rearranging the terms, the equation becomes 2BitDepth/2N = L/2L. The right hand side of the equation is the each segment length. Therefore, the first segment is implied by 2BitDepth/2N and the last segment is implied by 2BitDepth - 2BitDepth/2N, because 2BitDepth is the total segment length).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Francois et al’s invention of encoding/decoding with forward/inverse mapping models to include Kerofsky et al's usage of bitdepth in determining the segment points, because with bitdepth the common length of the segments may be signaled when uniform segments are used and the number of segments may be calculated by integer division with rounding up (Kerofsky et al.; [0284]).

Regarding claim 9 (Previously Presented), Francois et al. teach a method to decode a coded bitstream using reshaping in a decoder (P13, [0073]; Fig. 11), the method comprising: 
receiving syntax elements (P5-6, [0027]; Table 1; It shows the generated syntax elements for the forward reshaping functions) for a piece-wise linear representation of a forward reshaping function using N segments (P5, [0025]-[0026]; Fig. 4 shows the forward reshaping function FwdMap[*] being equally segmented with segment length R in the x-axis), wherein the forward reshaping function maps luma pixel values of the coded bitstream from a first codeword representation to a second codeword representation (P7-8, [0034], Fig. 6; [0039]-[0040], Figs. 6-7 show the forward reshaping function with the input pivot points at equal interval in the x-axis, wherein in the y-axis it shows the mapped representation of the reshaped or transmitted pivot points), wherein the syntax elements comprise one or more pivot parameters to adjust the codeword start of the first segment from 0 to a second codeword start and to adjust the codeword end of the last segment from 2Bitdepth -1, to a second codeword end, where Bitdepth denotes the bit-depth of the luma pixels of the coded bitstream (P12, [0068]-[0070]; P11, [0060; ]Fig. 10; It teaches that the start of the first segment is 0 at the origin (Min Y value) and the end of the last segment is 1024-1 for 10 bitdepth, or in other words 210 – 1 or 2bitdepth -1); 
determining the second codeword start of the first segment and the second codeword end of the last segment based on the one or more pivot parameters to generate an adjusted piece-wise linear representation of the forward reshaping function (P7-8, [0034], Fig. 6-7; [0039]-[0040], Figs. 6-7 show the forward reshaping function with the input pivot points at equal interval in the x-axis, wherein in the y-axis it shows the mapped representation of the reshaped or Fig. 5 and described in P6, [0029]); and 
decoding the coded bitstream based on the adjusted piece-wise linear representation of the forward reshaping function (P5-6; [0027]-[0028]; P18, [0117]; It teaches incorporating the syntax elements related to the pivot points, max, min range values of the segments for the forward reshaping functions are put in a bitstream, wherein in P13, [0073] in view of Fig. 11, it shows the decoder decoding the bitstream comprising different syntax elements related to the piece-wise linear forward reshaping function).
  Although, Francois et al. teach start of the first segment being 0 and end of the last segment being 1023, but it does not explicitly establish the relationship in terms of bitdepth.
However, Kerofsky et al. teach a system in the same field of endeavor (Abstract), where it teaches that the start of the first segment is 0 and end of the last segment is 2bitdepth -1 (Kerofsky et al.; [0112]; [0278]-[0179]; [0285]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Francois et al’s invention of encoding/decoding with forward/inverse mapping models to include Kerofsky et al's usage of bitdepth in determining the segment points, because with bitdepth the common length of the segments may be signaled when uniform segments are used and the number of segments may be calculated by integer division with rounding up (Kerofsky et al.; [0284]).

Regarding claim 10 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 9, wherein the one or more pivot parameters comprise a first pivot parameter defining the second codeword start of the first segment and a second pivot parameter defining the second codeword end of the last segment (Francois et al.; P12, [0068], Table 7 shows the forward reshaping function pivot parameters for the start of the first segment and the end of the last segment).  

Regarding claim 11 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 10, wherein the one or more pivot parameters comprise an index parameter to a look-up pivot table comprising values for the second codeword start of the first segment and the second codeword end of the last segment (Francois et al.; P5, [0025]; P6, [0028]; It teaches LUT pivot table with the segment start and end parameters).  

Regarding claim 12 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 11, wherein a specific value of the index parameter indicates to the decoder that the second codeword start of the first segment and the second codeword end of the last segment are explicitly defined using the first pivot parameter and the second pivot parameter (Francois et al.; P12, [0068], Table 7 shows the forward reshaping function pivot parameters for the start of the first segment and the end of the last segment).  

Regarding claim 13 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 9, wherein the one or more pivot parameters comprise a first flag denoting whether the first segment is divided by two and the second codeword start of the first segment is implied to be at the middle of the first segment (Francois et al.; P8, [0041]; Table 4 shows the syntax elements of PWL representation of the forward reshaping function with a first flag reshaper_model_linear_flag, wherein Fig. 7 shows that each segment is divided into two parts in ), and a second flag denoting whether the last segment is divided by two and the second codeword end of the last segment is implied to be at middle of the last segment (Francois et al.; P8, [0041]; P18, [0119]; Fig. 7; It teaches a second flag reshaper_model_bin_delta_sign_CW_flag).
Although, Francois et al. teach two distinct flags, but it does not explicitly teach the second flag to be effective on the last segment.
However, Kerofsky et al. teach two different flags in the syntax elements of the forward reshaping function as shown in Table 20 and as described in [0293]-[0294], there is a specific flag called last_segment_flat_flag which is effective on the last segment of the pivot points.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Francois et al’s invention of encoding/decoding with forward/inverse mapping models to include Kerofsky et al's usage of segment specific flags, because it results in sending less number of parameters for first or last segments when the segment specific flags indicate their shape (Kerofsky et al.; [0289]-[0290]).

Regarding claim 14 (Previously Presented), Francois et al. and Kerofsky et al. teach the method of claim 13, wherein if the first flag is 1, the second codeword start of the first segment is implied to be given by 2Bitdepth/2N, and if the second flag is 1, the second codeword end of the last segment is implied to be given by (2Bitdepth _ (2Bitdepth/2N)) (Kerofsky et al.; [0250]; It shows the equation of number of segments as NumberOfSegments[c]=(1<<BitDepth[c]+UniformSegmentLength[c]-1)/UniformSegmentLength[c]. Putting variables in the equation it becomes N = (2BitDepth+L-1)/L, where N= NumberOfSegments[c], BitDepth= BitDepth[c], L= UniformSegmentLength[c]. After 2BitDepth/2N = L/2L. The right hand side of the equation is the each segment length. Therefore, the first segment is implied by 2BitDepth/2N and the last segment is implied by 2BitDepth - 2BitDepth/2N, because 2BitDepth is the total segment length).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Francois et al’s invention of encoding/decoding with forward/inverse mapping models to include Kerofsky et al's usage of bitdepth in determining the segment points, because with bitdepth the common length of the segments may be signaled when uniform segments are used and the number of segments may be calculated by integer division with rounding up (Kerofsky et al.; [0284]). 

Regarding claim 17 (Previously Presented), Francois et al. and Kerofsky et al. teach an apparatus comprising a processor and configured to perform a method as recited in claim 1 (Francois et al.; P2, [0004]).  

Regarding claim 18 (Previously Presented), Francois et al. and Kerofsky et al. teach a non-transitory computer-readable storage medium having stored thereon computer-executable instruction for executing a method with one or more processors in accordance with claim 1 (Francois et al.; P14, [0079]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2. “SYSTEM FOR RESHAPING AND CODING HIGH DYNAMIC RANGE AND WIDE COLOR GAMUT SEQUENCES” – Minoo et al., US PGPub 2017/0085880 A1.
3. “SIGNALING AND SYNTAX FOR IN-LOOP RESHAPING INFORMATION” – Zhang et al., US PGPub 2021/0321121 A1.
4. “SIGNALING OF RESHAPING INFORMATION IN VIDEO PROCESSING” – Zhang et al., US PGPub 2021/0321140 A1.
5. “VIDEO ENCODING AND DECODING USING BLOCK-BASED IN-LOOP RESHAPING” – Hiron et al., WO 2020/086421 A1.
6. “High Dynamic Range Video Coding with Backward Compatibility” - Dmytro Rusanovskyy, Done Bugdayci Sansli, Adarsh Ramasubramonian, Sungwon Lee, Joel Sole, Marta Karczewicz; 2016 Data Compression Conference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Mainul Hasan/
Primary Examiner, Art Unit 2485